Citation Nr: 0728686	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to an increased rating for diabetes mellitus, 
Type I, currently evaluated as 20 percent disabling.  

2.  Entitlement to an initial compensable rating for 
bilateral diabetic retinopathy.  

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased rating 
for diabetes mellitus, Type I, a TDIU, and granted service-
connection for bilateral diabetic retinopathy, and assigned a 
noncompensable rating for that disability.  The veteran 
disagreed with the denials and the noncompensable initial 
rating for his bilateral diabetic retinopathy.  The appeal 
ensued.  

The Board denied the aforementioned claims and the veteran 
then appealed this denial to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a June 2007 
Joint Motion for Remand, the Court vacated and remanded the 
Board's July 2006 decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The June 2007 Joint Motion determined that the Board needed 
to address additional matter pertaining to the claims on 
appeal.  

Initially, the Joint Remand found that the Board failed to 
provide an adequate statement of reasons and bases for its 
denial of an increased rating for diabetes mellitus, Type I.  
Specifically, it is noted that the Board did not discuss 
evidence favorable to the veteran with regard to whether he 
may be entitled to an extra schedular rating, based upon the 
provisions of 38 C.F.R. § 3.321(b).  The veteran's private 
physician indicated that the veteran "was unavailable for 
work due to diabetic considerations."  The Board did not 
discuss whether 38 C.F.R. § 3.321(b) was for consideration.  

Additionally, the Joint Remand indicates that the veteran did 
not receive appropriate notice of what was necessary to 
substantiate a service connection claim or claim for TDIU.  
The claim for service connection for bilateral diabetic 
neuropathy was granted, and as the issue was a "downstream" 
matter, from a claim which was fundamentally granted, as 
such, additional notice is not required.  See VAOGCPREC 8-
2003.  This claim was reasonably raised from the record, as a 
complication of the veteran's diabetes mellitus, Type I.  He 
was given a disability rating and an effective date.  
However, the veteran continued to disagree with the rating 
provided and as such, he should be notified of what is 
necessary to establish an increased initial rating claim for 
bilateral diabetic neuropathy.  He was never notified of what 
evidence was necessary for a TDIU, and that should be done 
also.  Finally, information or evidence needed to establish a 
disability rating and an effective date for the claim on 
appeal, as outlined by the Court in Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006), should also be done on 
REMAND.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a claim for 
increased rating for bilateral diabetic 
retinopathy, TDIU, and also the assignment 
of an effective date in the event that the 
claims are granted, as outlined by the 
Court in Dingess/Hartmann v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  After obtaining an appropriate release of 
information from the veteran, the veteran's 
private physician, Michael A. Washinsky, DO, 
should be contacted and asked to provide all of 
the veteran's treatment records since September 
2004 for the veteran's diabetes mellitus, Type 
I, and any related conditions.  Dr. Washinsky 
should be asked to provide a statement as to 
whether the veteran's diabetes mellitus causes 
regulation of activities.  If regulation of 
activities is determined, Dr. Washinsky should 
identify the specific diabetic symptoms which 
cause the regulation of activities.  Dr. 
Washinsky should identify what activities which 
have to be regulated due to diabetes mellitus, 
Type I.  In this regard, Dr. Washinsky should 
state whether the veteran's activities 
interferes with employment, and if so, to what 
extent.  He is asked to clearly indicate if the 
veteran's diabetes requires hospitalization, and 
the number of visits per month the veteran is 
required to see a diabetic provider.  

3.  Schedule the veteran for a VA endocrine 
examination to determine the level of severity 
of his diabetes mellitus, Type I.  The claims 
file should be made available to the examiner to 
ensure awareness of the veteran's pertinent 
history.  All indicated tests, should be 
accomplished.  The examiner should report all 
complications (i.e., additional disabilities) 
associated with the veteran's diabetes mellitus, 
Type I and discuss the current severity of such 
complications.

The examiner should be asked to provide a 
statement as to whether the veteran's diabetes 
mellitus causes regulation of activities.  If 
regulation of activities is determined, the 
examiner should identify the specific diabetic 
symptoms which cause the regulation of 
activities.  The examiner should identify what 
activities which have to be regulated due to 
diabetes mellitus, Type I.  In this regard, the 
examiner should state whether the veteran's 
activities interferes with employment, and if 
so, to what extent.  He/she is asked to clearly 
indicate if the veteran's diabetes requires 
hospitalization, and the number of visits per 
month the veteran is required to see a diabetic 
provider.  

The examiner should also indicate whether the 
veteran's diabetes mellitus, Type I, and any 
disabilities as a result of his diabetes 
mellitus, Type I, prevent the veteran from 
obtaining and retaining substantially gainful 
employment or whether the veteran's service-
connected diabetes mellitus, type I cause marked 
interference with employment.  The examiner must 
give a rationale for all opinions and 
conclusions. 


3.  Thereafter, readjudicate the claims of an 
increased rating for diabetes mellitus, Type I, 
an initial rating for bilateral diabetic 
retinopathy, and. a TDIU.  The RO should 
evaluate and consider whether the veteran's 
diabetes mellitus, Type I warrants 
extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1).  The veteran's 
bilateral diabetic retinopathy should also be 
considered via staged ratings pursuant to 
Fenderson v. West, 12 Vet. App. 119 (1999).  If 
the decisions are adverse to the appellant, he 
and his representative should be provided with 
an appropriate Supplemental Statement of the 
Case, which sets forth the applicable legal 
criteria pertinent to this appeal, and he should 
be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




